DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

Regarding [0014]:  A period seems to be missing after “equal to the capacitance boosting operating voltage”.

Regarding [0020]:  Change “is equal” to “be equal”.

Regarding [0031]:  It seems that disclosing Equation 1 again here is redundant.

Regarding [0033]:  It seems that disclosing Equation 2 again here is redundant.

Regarding [0040]:  It seems that disclosing Equation 1 again here is redundant.

Regarding [0061]:  It is suggested to change “the ferroelectric film 100 may include a conductance component and a capacitance component” to “the ferroelectric film 100 may be represented by a conductance component and a capacitance component” or “the ferroelectric film 100 may provide a conductance and a capacitance”.

Regarding [0066]:  An Equation 2 was already disclosed in [0033].  The two equations are different from each other; hence, this causes confusion although one Equation 2 is in the summary and the other is not. 
     Also, it is difficult to believe that the impedance (Z1) of one material layer would depend on the conductance (G2) of another separate material layer.  Maybe Applicant intended to write “G1” instead of “G2” in the numerator of the first term of the equation.  Please confirm.

Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

“521” in FIG. 5 as mentioned in [0086].  

     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because of the following reasons:

The layer between 526 and 523 is not numbered.  What is this material layer?

Also, FIG. 5 is inconsistent with FIG. 3 and FIG. 4 in that there is no IS structure illustrated in the transistor illustrated in FIG. 5.  In other words, why is only an oxide layer 529 illustrated between gate 523 and substrate 520 when one expects to see an IS structure like that of FIG. 4 located between the gate 523 and channel portion of substrate 520?

     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-25 are objected to because of the following informalities:  

Regarding claim 1:  It is suggested to remove the bracketed term [Equation1] from the claim.  When using acronyms or labels in a claim it is suggested to use parenthesis.  Also, to provide clear antecedent basis it is suggested to introduce the equations by referring to a first equation, and a second equation.  Claims 2-18 depend on claim 1.
Accordingly, it is suggested to amend the claim as follows:

An electronic device comprising: 
     a first electrode; 
     a second electrode on the first electrode; 
     a ferroelectric film between the first electrode and the second electrode, the ferroelectric film having a first impedance; and 
     a dielectric film between the ferroelectric film and the second electrode, the dielectric film having a second impedance, 
     wherein the ferroelectric film and the dielectric film are configured to have a capacitance boosting operating voltage substantially equal to a control voltage applied between the first electrode and the second electrode, and 
     wherein the capacitance boosting operating voltage is determined by a first equation (EQUATION 1):


    PNG
    media_image1.png
    51
    217
    media_image1.png
    Greyscale


     where VMAX is the capacitance boosting operating voltage, Z1 is the first impedance, Z2 is the second impedance, tF is a thickness of the ferroelectric film, and EFM is an electric field applied to the ferroelectric film having a maximum polarization change.

Regarding claim 3:  This claim is objected to for the same reason as claim 1.  It is suggested to amend the claim in an analogous manner such as writing 
“is determined by a second equation (EQUATION 2):”

Regarding claim 19:  This claim is objected to for the same reason as claim 1.  It is suggested to amend the claim in an analogous manner.  Claims 20-25 depend on claim 19.

 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2:  The claim claims a ferroelectric film, which is a material component, but then claims that the film comprises a conductance component and a capacitive component.  It is not definite if Applicant intends to claim the film as having/comprising two separate material components in parallel, a conductance sub-component or sub-layer, and a capacitance sub-components or sub-layer.  It may be the case that applicant intends to claim the film as having electrical properties, and not material components.  The claim needs to be definite as to whether physical components within the film are being claimed or electrical properties of the film are being claimed.  If applicant intends to claim a film as having electrical properties then it is suggested to amend the claim as follows:

     The electronic device of claim 1, wherein
     the ferroelectric film provides  a conductance  and a capacitance  connected in parallel, and
     the dielectric film provides  a conductance  and a capacitance  connected in parallel.

Regarding claim 20:  The claim claims a ferroelectric film, which is a material component, but then claims that the film comprises a conductance component and a capacitive component.  It is not definite if Applicant intends to claim the film as having/comprising two separate material components in parallel, a conductance sub-component or sub-layer, and a capacitance sub-components or sub-layer.  It may be the case that applicant intends to claim the film as having electrical properties, and not material components.  The claim needs to be definite as to whether physical components within the film are being claimed or electrical properties of the film are being claimed.  If applicant intends to claim a film as having electrical properties then it is suggested to amend the claim as follows:

     The method of claim 19, wherein
     the ferroelectric film provides  a conductance  and a capacitance  connected in parallel, and
     the dielectric film provides  a conductance  and a capacitance  connected in parallel.

    






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827